DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites that the fines layer is treated with the additives “prior to positioning” of said wood-based fines layer on the siding front face, which is confusing. Positioning is a method step in claims drawn to a product. 
Claim 16 recites the limitation " the engineered-wood substrate”. There is insufficient antecedent basis for this limitation in the claim, as no engineered-wood substrate is previously recited. It is assumed the claim depends from claim 15. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4, and 14-18 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartlidge (3,873,662). 
1.	Cartlidge teaches a product, comprising:
a piece of board capable of use as siding with a front face, back face, top edge, bottom edge, right edge, and left edge (a board made of particleboard has such dimensions), and comprising a wood-based fines layer on the front face (“the fine furnish particles at 54 are deposited on this inner layer as an outer course 55”, col. 3, lines 8-9) treated with one or more fire-resistant additives during manufacture of the piece of siding (“The finest particles in this system are mainly furnish particles, while the coarser particles are a mixture of furnish and retardant particles”, col. 2, lines 61-62, and as such, while it is the case that the fines layer does not have a significant amount of fire retardant because the finest particles in this system are mainly furnish particles compared to the amount of fire retardant, the fines layer still has at least some fire retardant. And in addition, Cartlidge teaches at col. 1, lines 44-45 that little or no fire retardant is lost in sanding. As such, Cartlidge Allows for a situation in which some amount of fire retardant is lost in sanding which means at least some amount of fire retardant is left in the fines layer) 
Examiner notes that the fines layer treated “during manufacture” is a product by process limitation, and Cartlidge need only teach the final product. 

2.	Cartlidge teaches the product of claim 1, Cartlidge further teaching wherein the fire resistant additive comprises sodium borate (claim 5). 

4.	Cartlidge teaches the product of claim 1, Cartlidge further teaching the fines layer is bonded to the siding product (bonded to the inner core). 
 Examiner notes that the limitation reciting the fines layer “pre-assembled into a mat or laminate prior to bonding” is a product by process limitation, and Cartlidge need only teach the final product, a bonded layer. 

14.	Cartlidge teaches the product of claim 1, Cartlidge further teaching the additives provide one or more of resistance to flame spread, resistance to ignition, and resistance to combustion because these are all ways to resist fire. Regarding the limitation reciting the fines layer treated with additives prior to positioning the fines layer on the siding front face, the fines layer treated “prior to positioning” is a product by process limitation, and Cartlidge need only teach the final product, which is a treated fines layer. 

15-16.	Cartlidge teaches the product of claim 1, Cartlidge further teaching the piece of siding comprises hardboard as broadly recited, as particleboard is typically relatively hard compared to other boards due to the high amount of resin content. 
17.	Cartlidge teaches the product of claim 1, Cartlidge further teaching the siding is panel siding because it is in the form of a panel and capable of sheathing a building wall. 
18.	Cartlidge teaches the product of claim 1, Cartlidge further teaching the wood-based fines layer constitutes the face layer of the product as described above, and said one or more fire-resistant additives are thoroughly and consistently applied throughout the face layer at least to the degree that the face layer does have some degree of retardant and the retardant therein is dispersed relatively uniformly. Examiner remarks that Applicants written specification discloses that the way this consistency is achieved is by having “a controlled setting (e.g. manufacturing facility)”, Cartlidge having such a controlled setting. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 19 – are rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge. 
3.	Cartlidge does not expressly teach pMDI adhesive resin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive resin for the well-known effect of fines consolidation. 
19.	Cartlidge does not expressly teach the fines layer comprises wood- based fines with a basis weight ranging from about 200 pounds per thousand square feet to about 300 pounds per thousand square feet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Cartlidge fines layer to comprise wood- based fines with a basis weight ranging from about 200 pounds per thousand square feet to about 300 pounds per thousand square feet for optimal density and outer layer strength. 
Claims 5-6 – are rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of Banergee (2018/0298609).
5.	Cartlidge does not expressly teach a resin-impregnated overlay applied to the fines layer, wherein the overlay comprises a fire-resistant primer or coating. Banergee teaches a resin-impregnated overlay (102) applied to an outer layer, wherein the overlay comprises a fire-resistant coating. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add such layer to Cartlidge for extra fire resistance. 
Examiner notes that the “factory-applied” limitation is a product by process limitation, and Cartlidge need only teach the final product, a coated layer.
6.	Cartlidge in view of Banergee does not expressly teach a fire-resistant coating cover one or both ends of the piece of siding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cover one or both ends of the piece of siding for maximum fire resistance. 
Claims 7-9 – are rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of Shisko (4,955,169)
7.	Cartlidge does not expressly teach a spline extending from the back of the siding proximate the bottom edge. Shisko teaches splines extending from the back of siding proximate the bottom edge (col. 1, lines 59-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Cartlidge board into a splined siding board for neatly spaced, fire resistant siding. 
8.	Cartlidge in view of Shisko does not expressly disclose the spline extends downward from the back at an acute angle towards the bottom edge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the spline to so extend for maximum siding to siding engagement. 
9.	Cartlidge in view of Shisko discloses the spline is configured to hold the bottom of the piece of siding proximate to the top of an adjacent piece of siding when installed on a building structure or frame, not that the spline extends the length of the piece of siding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the spline to so extend for maximum siding to siding engagement. 
Claims 10-12 – are rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of Shisko and in further view of Lai (10,533,097).
10-11.	Cartlidge in view of Shisko does not teach at least one strip of expanding intumescent fire resistant material extending the length of the siding product. Lai teaches that it is old in the art to use a strip (the coating essentially forms a strip) of expanding intumescent fire resistant material extending the length of a siding product (col. 4, lies 57-69 to col. 5. lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intumescent on Cartlidge for fire resistance. 
12.	Cartlidge in view of Shisko does not teach two strips of intumescent fire resistant material extending the length of the siding product, a first strip above and proximate to the spline, and a second strip below and proximate to the spline. Lai teaches that it is old in the art to use a strip (the coating essentially forms a strip) of expanding intumescent fire resistant material extending the length of a siding product (col. 4, lies 57-69 to col. 5. lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intumescent on Cartlidge for fire resistance, and to use two strips for efficiency. 
Claim 13 – is rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of Lai. 
13.	Cartlidge does not teach at least one strip of intumescent fire resistant material extending the length of the siding product.  Lai teaches that it is old in the art to use a strip (the coating essentially forms a continuous strip) of expanding intumescent fire resistant material extending the length of a siding product (col. 4, lies 57-69 to col. 5. lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intumescent on Cartlidge for fire resistance. 
Claim 20 – is rejected under 35 U.S.C. 103 as being unpatentable over Cartlidge in view of Wiker (6,443,257). 
20.	Cartlidge does not teach the fines layer pre-assembled into a mat or laminate comprises a paperboard laminate with a thickness between 0.008” and 0.048”. Wiker teaches that it is old in the art to use a fire-retardant paperboard laminate on a panel face, but does not expressly teach the claimed thickness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fire-retardant paperboard laminate in the claimed thickness on the Cartlidge panel face for enhanced fire protection. 
Examiner notes that the “pre-assembled” is a product by process limitation, and Cartlidge in view of Wilker need only teach the final product. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Argument 1
Regarding the argument that Cartlidge does not disclose that the fine furnish particles are treated with dry fire retardant chemical because Cartlidge teaches that the course of particleboard furnish and dry fire retardant chemical are “immediately under the course of fine furnish particles which form outer courses of the particleboard.”, as described in the rejection of claim 1 above, at least some amount of fine furnish particles are treated with dry fire retardant. 
Argument 2
Regarding the argument that “Cartlidge does not mix the fire retardant chemicals with the fine furnish particles. Instead, the fire retardant chemicals are air-mixed with the particleboard furnish, and form a layer under the fine furnish particle layer. As described above, in the present invention, the fines layer is the layer with the fire-resistant additives”, while it is true that most of the heavier fire retardant particles fall to the core layer, at least some remain in the fines layer even after sanding. 
Argument 3
Regarding the argument that particleboard is not capable of use as siding, and is typically used for interior applications, thus, Cartlidge does not disclose a “piece of siding.”, the Cartlidge board is sanded to a “desired surface texture”, col. 1, line 41, and it is fire treated, so after a coat of paint, etc., it would make an acceptable siding board. 
Argument 4
Regarding the argument that, as opposed to Cartlidge, the claimed product is different because the fines layer forms the outer face, and contains the fire-retardant, the Cartlidge fines layer forms the outer face because the finest particles are at the top and not all are sanded away, and the Cartlidge fines layer contains at least some fire retardant as described in the rejection of claim 1 above. 
Finally, Examiner remarks that the written specification defines “fines” very broadly in that “The "fines" face layer may be composed of wood particles ranging in size from wood flour to wood strands to wood veneers.”, page 6, lines 14-14, meaning the fines can even be relatively coarse. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griem (2014/0102615) teaches fines in a flame retardant solution (para. 102), and Wiehn (8,642,184) teaches stronger fire retardant in a fines layer 2.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633